— In a proceeding pursuant to General Municipal Law § 50-e (5), inter alia, for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated April 8, 1991, which denied her motion for leave to amend her *651previously served and filed notice of claim or for leave to serve and file a late notice of claim, and, in addition, to set a date certain for a hearing pursuant to General Municipal Law § 50-h.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the petitioner’s motion for leave to amend a notice of claim previously served and filed or for leave to serve and file a late notice of claim. The petitioner was injured when she slipped and fell "at/or near a concrete stage area”. She alleged that her accident was the result of inadequate lighting and also negligent motor vehicle parking. The first notice of claim served and filed by the petitioner was defective because it failed to state the time of the accident (it also had not been properly verified) (see, General Municipal Law § 50-e [2]). A second notice of claim, although verified, again failed to state the time of the accident and stated that the accident occurred at a different date and place than was stated in the original notice of claim. Moreover, on numerous occasions, the petitioner and/or her attorney failed to appear for a scheduled hearing pursuant to General Municipal Law § 50-h.
Under these circumstances, the respondent New York City Housing Authority was deprived of an adequate opportunity to investigate the circumstances surrounding the petitioner’s accident, and would suffer prejudice if the petitioner’s motion were granted. Accordingly, the order appealed from is affirmed. Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.